Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46, 48-51, and 54-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,999,573 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-16 of U.S. Patent No. US 10,999,573 B2 reads on the corresponding limitation of claims 46, 48-51, and 54-59 of the current application 17/306,914. Both the current application and published patent disclose a partial light field display apparatus.

Comparing claims of the current application and claims 1-16 of the U.S. Patent No. US 10,999,573 B2 is given below:- 
17/306,914
US 10,999,573 B2
Claim 46: A light field display comprising:
multiple picture elements, each one of the multiple picture elements including a plurality of
light emitting elements and a respective light-steering optical element in optical communication with the one of the multiple picture elements; and
a backplane including electronic circuits electronically connected with the multiple picture elements,

a first array of immediately adjacent light emitting elements configured to produce a first light output contributing to at least one two-dimensional (2D) view, and
a second array of immediately adjacent light emitting elements configured to produce a second light output including at least two different colors and contributing to at least one three-dimensional (3D) view, the second array of immediately adjacent light emitting elements being distinct from the first array of immediately adjacent light emitting elements, and
wherein, for each one of the multiple picture elements, the respective light-steering optical
element is configured to change a first propagation direction of the first light output and a second propagation direction of the second light output of the one of the multiple picture elements upon propagation therethrough.

Claim 50: The light field display of claim 46, the light field display further comprising:


Claim 48: The light field display of claim 46, wherein the light emitting elements in the first array of immediately adjacent light emitting elements and in the second array of immediately adjacent light emitting elements are inorganic light emitting diodes (LEDs). 

Claim 49: The light field display of claim 46, wherein the first light output and the second light output include at least three different colors of light.





Claim 51: The light field display of claim 46, further comprising a third array of immediately adjacent light emitting elements configured to produce a third light output that contributes to at least a second 3D view, and, wherein the first array of immediately adjacent light emitting elements surrounds the second and third arrays of immediately adjacent light emitting elements.

Claim 1: A light field display, comprising: 
multiple picture elements, each one of the multiple picture elements including a plurality of light emitting elements and having: 
a first array of immediately adjacent light emitting elements, of the plurality of light emitting elements, configured to produce a 
first light output contributing to at least one two-dimensional (2D) view, and 

a respective light-steering optical element configured to change propagation direction of the first light output and the second light output upon propagation through the light-steering optical element;  
a backplane including electronic circuits electronically connected 
with the multiple picture elements and configured to drive the first array of contiguous light emitting elements and the second array of contiguous light emitting elements in each one of the multiple picture elements for generating the at least one 2D view and the at least one 3D view;  and 
a picture element configuration controller communicatively coupled to the backplane and including a processor and a memory storing instructions that, when executed by the processor, control the processor to: (i) dynamically identify the first array and the 
light emitting elements to be part of one of the first and second arrays accordingly. 
 








Claim 5: The light field display of claim 1, wherein each one of the light emitting elements of first and second arrays of contiguous light emitting elements is an inorganic light emitting diode (LED). 
 


Claim 6: The light field display of claim 1, wherein the light emitting elements in the second array of contiguous light emitting elements include a first set of light emitting diodes (LEDs) that produce red light, a second set of LEDs that produce green light, and a third set of LEDs that produce blue light. 
Claim 3: The light field display of claim 1, further comprising a third array of contiguous light emitting elements configured to produce a third light output that contributes to at least a second 3D view, and wherein the first array of contiguous light emitting elements surrounds the second and third arrays of contiguous light emitting elements. 
 
   



54 and 56 correspond to claim 11 of US Patent No. US 10,999,573 B2.

Claim 55 corresponds to claim 5 of US Patent No. US 10,999,573 B2.

Claim 57 corresponds to claim 3 of US Patent No. US 10,999,573 B2.

Claims 58 and 59 correspond to claim 1 or 11 of US patent No. US 10,999,573 B2.


Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,999,573 B2 in view of in view of Ahmed et al.(US 2018/0097033 A1)(herein after Ahmed).

For mapping and motivation see the rejection of claim 47 under 35 U.S.C. 103.

5.	Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,999,573 B2 in view of in view of CHO et al.(US 2013/014 1423 A1)(herein after CHO).

For mapping and motivation see the rejection of claim 52 under 35 U.S.C. 103.

6.	Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,999,573 B2 in view of in view of HU et al.(US 2017/0155891 A1)(herein after HU).

For mapping see the rejection of claim 53 under 35 U.S.C. 103. The motivation to combine is to provide an effective resolution to truly realize any size, seamless splicing and free-form surface autostereoscopic display screen. 
Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,999,573 B2 in view of in view of Hu et al.(US 2018/0284467 A1)(herein after Hu).

For mapping see the rejection of claim 60 under 35 U.S.C. 103. The motivation to combine in order to provide 2D/3D display device, where pixel unit is minimized to a pixel level, and could be installed to include a flat or curved screen, and has function of displaying 2D/3D images in a split-screen mode at same time or in a full-screen mode by switching 2D/3D modes according to content.


Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 46, 48, 49, and 53  are rejected under 35 U.S.C. 103 as being unpatentable over HU et al.(US 2017/0155891 A1)(herein after HU)  in view of Song et al.(US 2012/0056879 A1)(herein after Song).
Regarding claim 46, HU teaches a light field display comprising:

multiple picture elements(autosteoreoscopic pixel emitting unit 1, or sub-pixel unit 10, figs.1,5-7, 9, 10, 13, 17), each one of the multiple picture elements including a plurality of light emitting elements(red-light-emitting unit 11, green-light-emitting unit 12, blue-light-emitting unit 13, fig.1)  and a respective light-steering optical element(lenticular lens or parallel barrier structure 21, fig.2) in optical communication with the one of the multiple picture elements(fig.4); and

a backplane including(circuit board 30, fig.1B)(backlight unit, light-guide all are placed in back substrate of a display device) electronic circuits(control system, Para-61)(LED is an electronic circuit) electronically connected with the multiple picture elements(1 or 10)(Para-10, 41)(in an electronic device, all components are electrically connected to each other for device functioning),
 
wherein the plurality of light emitting elements includes a first array of immediately adjacent light emitting elements (11, 12, 13, fig.13) configured to produce a first light output contributing to at least one two-dimensional(2D) view(fig.16, Para-62)(also Para-14)(light emitting diode LED would produce first light output for 2D display areas shown in fig.16), and a second array of immediately adjacent light emitting elements(11, 12, 13, fig.13) configured to produce a second light output (fig.16) (light emitting diode LED would produce second light output for 3D display area shown in fig.16) including at least two different colors(red and green; or green and blue; or blue and red) and contributing to at least one three-dimensional (3D) view(image data with 3D information, Para-59), the second array of immediately adjacent light emitting elements being distinct from the first array of immediately adjacent light emitting elements(different sets of light emitting diodes are located to two different areas for 2D display and 3D display, therefore they are distinct from each other)(applicants have to define distinct either in properties or position or light emitting power), and 

wherein, for each one of the multiple picture elements, the respective light-steering optical element(lenticular lens or parallel barrier structure 21) is configured to change a first propagation direction of the first light output(Para-40) and a second propagation direction of the second light output (Para-47, fig.4) of the one of the multiple picture elements upon propagation therethrough. 
Nevertheless, HU is not found to teach expressly the light field display, wherein, for each one of the multiple picture elements, the respective light-steering optical element is configured to change a first propagation direction of the first light output(HU only discloses to display 2D image but does not show the directional change of light passing through lens in a two dimensional image). 

However, Song teaches a 3D image display apparatus, wherein, for each one of the multiple picture elements, the respective light-steering optical element(shutter array 327, figs.9&12A-13B and related text; also Para-11, 61, 62, 70, 72; also claim 1)  is configured to change a first propagation direction of the first light output and a second propagation direction of the second light output of the one of the multiple picture elements upon propagation therethrough(figs.7-13B and related text; abstract: shutter pattern); and 

a backplane(figs. 5&6) including electronic circuits(mask pattern forming unit 12, or shutter pattern forming unit 14 or controller 16, fig.2 and related text) electronically connected with the multiple picture elements(Para-56, 58, 59, 61,87, 71, 77, 80, 82-83, 87-89, 94). 

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified HU with the teaching of Song to include the feature in order to provide an image display apparatus where two-dimensional(2D) image and he 3D image could be selectively displayed by adjusting light emitting direction of each of cells and frustrated total internal reflection (FTIR) shutter could be employed to reduce power consumption.

Regarding claim 48, HU as modified by Song teaches the light field display of claim 46, wherein the light emitting elements in the first array of immediately adjacent light emitting elements and in the second array of immediately adjacent light emitting elements are inorganic light emitting diodes(LEDs) (Para-43, HU).

Regarding claim 49, HU as modified by Song teaches the light field display of claim 46, wherein the first light output and the second light output include at least three different colors of light(red or green or blue light-emitting diode, HU).

Regarding claim 53, HU as modified by Song teaches the light field display of claim 46, wherein the light emitting elements are arranged in at least one of a square shape(fig.1, HU), a rectangular shape, and a hexagonal shape.
Claims 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al.(US 2017/0155891 A1)(herein after HU)  in view of Kim et al.(US 2015/0296580 A1)(herein after Kim).

Regarding claim 54, HU teaches a display device for producing a plurality of light field views(left stereoscopic image or right stereoscopic image), the display device comprising:
 
a first substrate supporting a plurality of picture elements thereon(fig.5)(display panel is a multilayer electronic device, so any layer, even protection/cover layer, is regarded as first substrate) at least one of the plurality of picture elements (pixels, LEDs, figs.1-3, Para-40) including a plurality of light emitting elements(11, 12, 13, fig.13) monolithically integrated on the first substrate(fabrication of picture elements, like pixels, LEDs for backlight, monolithically is well-known in the art)(Ahmed et al. US 2020/0045422 A1), 

a second substrate(circuit board 30, fig.1) supporting a plurality of drivers(circuit board contains different driving circuit for a display device, i.e. gate driver, display driver, backlight driver) thereon, each one of the plurality of drivers (data driver or gate drivers or back light driver drives data line, gate line and backlight  respectively for driving a pixel) being in electronic communication with at least one of the plurality of picture elements(pixel); and
(lenticular lens or parallel barrier structure 21, fig.2) optically coupled with at least one of the plurality of picture elements(pixels),

wherein the plurality of light emitting elements includes  a first array of immediately adjacent light emitting elements (11, 12, 13, fig.13)  for producing a plurality of first ray elements contributing to a two-dimensional(2D) view(fig.16, Para-62)(also Para-14)(LEDs at 2D display areas would produce first light output for 2D display areas shown in fig.16), and 

a second array of immediately adjacent light emitting elements(11, 12, 13, fig.13)(fig.16)(LEDs located at 3D display areas would produce second light output for 3D display area shown in fig.16), for producing a plurality of second ray elements contributing to a light field view, that includes (i) a first group of light emitting elements that emit a first color of light(red or green or blue color) and (ii) a second group of light emitting elements that emit a second color of light(green or red or blue), 

Nevertheless, HU is not found to teach expressly the display device for producing a plurality of light field views, wherein a portion of the plurality of drivers is configured for controlling the first and second arrays of immediately adjacent light emitting elements.
However, Kim teaches a display with localized backlight dimming, wherein a portion of the plurality of drivers(Para-40, 42, 48-49) is configured for controlling the first and second arrays of immediately adjacent light emitting elements (Para-33). Kim also teaches the display device, wherein a first substrate(layer 60 or a layer below 60, fig.5) supporting a plurality of picture elements(display pixels, backlight, LED) thereon, at least one of the plurality of picture elements including a plurality of light emitting elements on the first substrate(figs.5&8),
a second substrate(printed circuit board 64, fig.5) supporting a plurality of drivers(Para-32, 40, 42, 48-49) thereon, each one of the plurality of drivers being in electronic communication with at least one of the plurality of picture elements(pixels or backlight or LEDs) (Para-32, 40, 42, 48-49).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified HU with the teaching of Kim to include the feature in order to provide a display device that enhances dynamic range of the display by using a backlight unit that supports localized dimming.

Regarding claim 55, HU as modified by Kim teaches the display device of claim 54, wherein each one of the plurality of light (Para-43, HU).

13. 	Claims 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al.(US 2018/0284467 A1)(herein after Hu)  in view of Tomita(US 2006/0152523 A1).

Regarding claim 58, Hu teaches a method for using a light field display device that includes a first substrate (fig.3) (display panel is a multilayer electronic device, so any layer of fig.3, is regarded as first substrate)  supporting a plurality of sets of picture elements(pixels or OLEDs or lens), each picture element including a plurality of light emitting elements(110a, 110b, 110c, fig.3),a second substrate supporting a plurality of drivers(electric control circuit, Para-56; Para-76: the controlling system controls a plurality of the autostereoscopic pixel emitting units individually or in groups of module to display 2D and/or 3D content on the screen correspondingly) (as the control system controls plurality of pixel emitting units individually or in groups, it is obvious to one of ordinary skill in the art that the control system comprises plurality of drivers/circuits to control individually) including a picture element configuration controller(Para-56)(fig.8) (LEDs at 3D display areas would produce second light output for 3D display area shown in fig.16), and a light steering optical (lenticular lens or parallax barrier, Para-12) coupled to each picture element(pixel unit), the method comprising: 

producing, with the first array of immediately adjacent light emitting elements, a first plurality of ray elements that contribute to a 2D view(Para-69, 76);
 
producing, with the second array of immediately adjacent light emitting elements, a second plurality of ray elements that contribute to a 3D view(Para-70, 76). 

Nevertheless, Hu is not found to teach expressly the method for light field display device, comprises: identifying a first array of immediately adjacent light emitting elements and a different, second array of immediately adjacent light emitting elements within each picture element; and dynamically adjusting the first and second array of immediately adjacent light emitting elements to contribute to at least one of the 2D view, the 3D view, and a combined 2D/3D view. 

However, Tomita teaches a light source device for image display device, comprises: 

identifying a first array of immediately adjacent light emitting elements and a different, second array of immediately adjacent light emitting elements within each (figs.1&2, Para-47, 48)(dependent on position of viewer/viewers, controller identifies first array of adjacent light emitting elements and second array of adjacent light emitting elements from LED array 51); and 

dynamically adjusting the first and second array of immediately adjacent light emitting elements to contribute to at least one of the 2D view, the 3D view, and a combined 2D/3D view(Para-53)(claim does not define the limitation “adjusting”. Examiner interprets turning on and off the light emitting elements as “adjusting”).  

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Hu with the teaching of Tomita to include the feature in order to provide a display device that achieves high accuracy and durability, and capable of moving light emission position of a light source rapidly in accordance with position movement of an observer without using any mechanical configuration.

Regarding claim 59, Hu as modified by Tomita teaches the method of claim 58, further comprising: 

identifying a third array of immediately adjacent light emitting elements in each picture element(figs.1&2, Para-47, 48, Tomita)(dependent on position of viewer/viewers, controller identifies first array of adjacent light emitting elements and second array of adjacent light emitting elements from LED array 51 as shown in figs.1&2. Therefore, if there is third viewer in front of the display screen, the controller would identify third array of immediately adjacent light emitting elements in each picture element); and
 
producing, with the third array of immediately adjacent light emitting elements, a third plurality of ray elements that contribute to an additional 3D view(figs.1&2, Para-47, 48, Tomita)(dependent on position of third viewer, controller identifies third array of adjacent light emitting elements and produce plurality of third ray elements for an additional 3D view).

Regarding claim 60, Hu as modified by Tomita teaches the method of claim 58, further comprising steering the first and second pluralities of ray elements away from the picture element to contribute to at least one of the 2D view, the 3D view, and the combined 2D/3D view(Para-70, 76, Hu)(the examiner interprets in a way that for 2D display, light steering optical elements keep ray elements for 3D image away from the pixels to form 3D image at a 2D display area and for 3D display, light steering optical elements keep the ray elements for 2D image away from the pixels to form 2D image at a 3D display area).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over HU et al.(US 2017/0155891 A1) in view of Song et al.(US 2012/0 056879 A1) and further in view of Ahmed et al.(US 2018/0097033 A1) (herein after Ahmed).

Regarding claim 47, HU as modified by Song teaches the light field display of claim 46, further comprising a semiconductor substrate supporting the multiple picture elements thereon (any one bottom layer of fig.6/13/17 is regarded as substrate, HU and fig.9 of Song),

Nevertheless, HU as modified by Song is not found to teach expressly the light field display, wherein the light emitting elements in the first and second arrays of immediately adjacent light emitting elements are monolithically integrated on the semiconductor substrate.

However, Ahmed teaches an electronic device where light emitting elements are monolithically integrated on a semiconductor substrate(Para-13, 47, 18, 38: GaN-based micro-LEDs may be fabricated on waters 102 (e.g., Silicon or sapphire). The term "monolithic" may be seen as formed or integrated as a single unit. Both micro-LEDs are grown together simultaneously or monolithically on the same wafer).

Therefore, it would have been obvious to a person having ordinary skill in the art to use the light emitting elements are monolithically integrated on a semiconductor substrate of Ahmed in the display of HU, because the disclosure of Ahmed would have lowered manufacture cost, and lower power consumption.

15. 	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over HU et al.(US 2017/0155891 A1) in view of Song et al.(US 2012/0056879 A1) and further in view of Tomita(US 2006/0152523 A1).
Regarding claim 50, HU as modified by Song teaches the light field display of claim 46, the light field display further comprising: a picture element configuration controller (controller 16, fig.2, Song; control system, Para-61, HU) communicatively coupled with the backplane(backlight placed on a substrate) and including a processor and memory storing instructions(obvious to have  a processor and memory in display device).

Nevertheless, HU as modified by Song is not found to teach expressly the light field display, wherein a memory storing instructions when executed by the processor, control the processor to: (i) dynamically identify the first array and 

However, Tomita teaches a light source device for image display device, comprises: a memory storing instructions that, when executed by the processor, control the processor to: (i) dynamically identify the first array and the second array(figs.1&2, Para-47, 48)(dependent on position of viewer/viewers, controller identifies first array of adjacent light emitting elements and second array of adjacent light emitting elements from LED array 51); and (ii) select and configure each of the plurality of light emitting elements to be part of one of the first and second arrays accordingly(Para-53)(claim does not define the limitation “select and configure”. Examiner interprets turning on and off respective light emitting elements as “select and configure”).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified HU further with the teaching of Tomita to include the feature in order to provide a display device that achieves high accuracy and durability, and capable of moving light emission position of a light source rapidly in accordance with position movement of an observer without using any mechanical configuration.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over HU et al.(US 2017/0155891 A1) in view of Song et al.(US 2012/0056879 A1) and further in view of KIM et al.(US 2011/0063533 A1)(herein after KIM).

Regarding claim 51, HU as modified by Song is not found to teach expressly the light field display of claim 46, further comprising a third array of immediately adjacent light emitting elements configured to produce a third light output that contributes to at least a second 3D view, and, wherein the first array of immediately adjacent light emitting elements surrounds the second and third arrays of immediately adjacent light emitting elements.

However, KIM teaches a stereoscopic image display apparatus, wherein a third array of immediately adjacent light emitting elements configured to produce a third light output that contributes to at least a second 3D view(21, fig.8)(hatched area marked “3D” is regarded as first 3D image), and, wherein the first array of immediately adjacent light emitting elements surrounds the second and third arrays of immediately adjacent light emitting elements(fig.8, Para-76).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified HU further with the teaching of KIM to include the feature in order to provide a .

17. 	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over HU et al.(US 2017/0155891 A1) in view of Song et al.(US 2012/0056879 A1) and further in view of CHO et al.(US 2013/0141423 A1)(herein after CHO).

Regarding claim 52, HU as modified by Song is not found to teach expressly the light field display of claim 46, , wherein the second array of immediately adjacent light emitting elements forms a disk-shaped portion within at least one of the multiple picture elements.

However, CHO teaches a three-dimensional image display apparatus, wherein the second array of immediately adjacent light emitting elements forms a disk-shaped portion within at least one of the multiple picture elements(fig.9A).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HU further with the teaching of CHO to include the feature in order to reduce power consumption and simplify signal processing of 3D image display apparatus.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over HU et al.(US 2017/0155891 A1) in view of Kim et al.(US 2015/02 96580 A1) and further in view of Tomita(US 2006/0152523 A1).
 		
For mapping and motivation, see the rejection of claim 50.

19. 	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over HU et al.(US 2017/0155891 A1) in view of Kim et al.(US 2015/02 96580 A1) and further in view of CHO et al.(US 2013/0141423 A1) (herein after CHO).

Regarding claim 57, Hu as modified by Kim is not found to teach expressly the display device of claim 54, wherein the second array of immediately adjacent light emitting elements forms a disk-shaped portion of each one of the picture elements in the plurality of picture elements, and the first array of immediately adjacent light emitting elements surrounds the disk-shaped portion formed by the second array.

However, CHO teaches a three-dimensional image display apparatus, wherein the second array of immediately adjacent light emitting elements forms a disk-shaped portion(fig.9A, Para-93) of each one of the picture elements in the plurality of picture elements, and the first array of immediately adjacent light emitting elements(2D image) surrounds the disk-shaped portion formed by the second array(Para-93). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HU further with the teaching of CHO to include the feature in order to reduce power consumption and simplify signal processing of 3D image display apparatus.

Examiner Note


20.	The Examiner cites particular figures, paragraphs, columns and line numbers in the reference, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692